Citation Nr: 0017624	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  95-42 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an upper back 
disorder.

2.  Entitlement to service connection for a right leg 
disorder.

3.  Entitlement to service connection for a right hip 
disorder.

4.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from August 1984 to February 
1988.

In August 1994, he claimed service connection for upper and 
lower back pain, right hip and leg pain, and a short right 
leg.  This appeal comes to the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) which granted 
service connection for lumbosacral strain, and assigned a 10 
percent evaluation, and also denied service connection for an 
upper back disorder, a right hip disorder, and a short right 
leg.

Subsequently, a February 1997 rating decision increased, to 
20 percent, the evaluation for lumbosacral strain.

The case was remanded by the Board, in June 1998 and March 
1999, for further development of the evidence, including VA 
medical examinations.


FINDINGS OF FACT

1.  The claims for service connection for upper back and 
right leg disorders are not plausible under the law, as they 
are not accompanied by adequate supporting medical evidence.

2.  With regard to the claims for service connection for a 
right hip disorder, and for an evaluation in excess of 20 
percent for lumbosacral strain, all available relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.


3.  The preponderance of the medical evidence weighs against 
a conclusion that the veteran has a right hip disorder 
related to service or to a service-connected disability.

4.  With regard to the service-connected lumbosacral strain, 
clinical findings, at a December 1996 VA examination, showed 
limitation of motion of the lumbar spine and suggested mild 
spasm of lumbar paravertebral muscles.

5.  At no time since August 1994 has the veteran's 
lumbosacral strain demonstrated more significant 
symptomatology then that set forth in the preceding finding 
of fact.

6.  Currently, the veteran's lumbosacral strain is manifested 
by complaints of pain.  Clinical findings suggest minimal, if 
any, lumbar scoliosis and a possible slight decrease of the 
lordotic curve, but the record reflects full range of motion 
and no evidence of muscle spasm.


CONCLUSIONS OF LAW

1.  The claims for service connection for upper back and 
right leg disorders are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  A right hip disorder was neither incurred in service nor 
proximately caused by a service-connected disability.  
38 U.S.C.A. § 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1999).

3.  The schedular criteria for a rating in excess of 20 
percent for lumbosacral strain, for any period since the 
initial grant of service connection, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4 to 
include §§ 4.7, 4.10, 4.40, 4.45, 4.71a, and Diagnostic Code 
(DC) 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include one dated in 
March 1986, noting that he complained of back pain after a 
fall the night before while playing basketball.  There was no 
swelling, but there was tenderness on the right at T4 (the 
fourth thoracic vertebra).  The assessment was back pain, and 
the plan called for application of a methyl salicylate rub.

In September 1986, the veteran was examined in connection 
with an airborne assignment.  On the Report of Medical 
History, he denied recurrent back pain.

On a 19 January 1988 record, the veteran reported back pain 
off and on, especially when rising in the morning.  He had no 
trouble walking, or rising from a sitting position, and he 
was able to bounce on his heels during the interview.  He had 
full range of motion, and reported that he slept on a water 
bed.  The clinical assessment was low back pain secondary to 
sleeping position.

On a 22 January 1988 record, the veteran complained of low 
back pain, but had no history of trauma.  Range of motion was 
full, straight leg raising was negative, and he was 
neurovascularly intact.  The assessment was minimal spasm.

On a 29 February 1988 separation examination, the examiner 
noted mild lumbar scoliosis.

Records from the Baldwin Chiropractic Center show that the 
veteran was first seen there on 2 February 1989, with a 
three- or four-week history of low back pain, provoked by 
running and playing basketball and aggravated by activity.  
He was treated on eleven other occasions by April 5.  He 
returned on 25 October 1989, and was treated for low back 
pain.  He returned again on 7 and 10 August 1990 and was 
treated for midback pain.

Other records from Baldwin Chiropractic Center show that the 
veteran was seen again on 15 September 1992 with a history of 
pain in the upper and lower back, right ankle, and left 
shoulder blade, that began in April.  He said that the pain 
radiated to the right hip, and was aggravated by lifting and 
prolonged sitting.  The range of motion of the lumbar spine 
was 90 degrees of forward flexion, 30 degrees of extension, 
30 degrees of rotation bilaterally, and 30 degrees of lateral 
flexion bilaterally.  There was category-1 pain on extension, 
right rotation, and left lateral flexion, and category-2 pain 
on left rotation.  Orthopedic signs and tests, including 
Bechterew's, Lasègue's, Bragard's, leg lowering, Patrick's, 
Nachlas', Valsalva's, and Gaenslen's, were all negative.  
Deep tendon reflexes in the lower extremities were diminished 
on the right.  The veteran could walk on his heels and his 
toes, and sensation in the lower extremities was within 
normal limits.  On the line below "insurance," the record 
is annotated with:  "Visits only until Nov 15."  
Thereafter, he was treated on nineteen other occasions by 
November 13.

Records of Jorge Franco, MD, include one dated in November 
1993, at which time the veteran complained of, among other 
things, a flare-up of back pain.  There were no clinical 
findings relative to the back, but diagnoses included back 
pain.  On a record dated in February 1994, the veteran 
complained of, among other things, back pain.  The record 
includes a one-line entry relative to the back, but the only 
legible words in the entry are "back" and "spine."  
Diagnoses included back pain.  A July 1994 record noted that 
the veteran injured his left ring finger playing basketball.

On the August 1994 claim form, the veteran indicated that his 
wife and his father-in-law had information about his claimed 
disabilities.  In September 1994 letters, the RO asked those 
persons for their information.  The veteran's father-in-law 
did not respond, but, in an October 1994 letter, the 
veteran's wife said that she had realized that her husband 
had back trouble in 1986, when he was in service, and that it 
had worsened since then.  She stated that, currently, he had 
back pain four or five days per week, sometimes more, and was 
awakened at night by pain.  He could no longer play sports 
and pain was exacerbated by lifting heavy objects and 
prolonged sitting.

At a December 1994 VA examination, the veteran complained of 
intermittent pain in the upper and lower back, and the right 
hip.  It was noted that he was a deputy sheriff, and was 
sometimes more stiff after riding in a car.  Gait was normal, 
and carriage was erect.  There was no tenderness over the 
thoracic spine or under the shoulders.  He could shrug the 
shoulders and lift against weight, and he had free motion of 
the chest without pain.  In the low back, lumbar lordosis was 
preserved, but there was minimal scoliosis to the right.  
Pelvic tilt was not seen, but the right leg measured 3/4 inch 
shorter than the left.  The examiner reported that range of 
motion of the lumbar spine was full, with 90 degrees of 
forward flexion, 30 degrees of extension, 40 degrees of 
lateral flexion bilaterally, and 20 degrees of rotation 
bilaterally.  There was no tenderness over the spine or the 
paravertebral muscles, but there was some discomfort on the 
right when the paravertebral muscles were stretched.  Deep 
tendon reflexes were 2+ and equal at the knees and ankles.  
There was no sensory deficit.  The radiologist reported that 
X-rays of the lumbar spine were normal.  There was no 
abnormality of the right hip on palpation, and range of 
motion of the hip was full and asymptomatic.  The radiologist 
reported that X-rays of the right hip were normal.  Diagnoses 
included low back pain with lumbosacral strain and minimal 
scoliosis, no X-ray evidence of a degenerative process in the 
lumbar spine, history of upper back pain but no abnormality 
found on examination, and no abnormality found on examination 
of the right hip.

As indicated above, a March 1995 rating decision granted 
service connection for lumbosacral strain, and assigned a 10 
percent evaluation, but denied service connection for an 
upper back disorder, a right hip disorder, and a short right 
leg.

On a 28 October 1995 VA outpatient treatment record, the 
veteran complained of low back pain.  He said that his back 
"went out" the day before, that a "step test" he was 
performing might have "triggered" it, and that he 
occasionally had back pain but it was worse then.  The 
examiner recorded that the veteran's back was a chronic 
problem.  There was no weakening, but the veteran walked with 
pain, and there was tenderness and spasm of paralumbar 
muscles.  The diagnostic impression was low back pain.  The 
veteran returned to the clinic on 3 November, with complaints 
of mid- and low back pain.  The examiner merely noted chronic 
low back pain with no radiation.

In his November 1995 Substantive Appeal, the veteran 
contended that his low back disability caused disorders in 
his upper back and right hip and, therefore, the assigned 
evaluation was too low.  He said he had made many parachute 
jumps, and believed that he had sustained injury to his right 
leg and right side that had permanently injured his low back.  
He cited the notation of scoliosis on his separation 
examination report, and contended that scoliosis had caused 
an upper back disorder, a right hip disorder, and a shortened 
right leg.  He asserted that he had complained of right side 
pain on several occasions in service and that, within the 
"presumptive period," he had sought treatment for all of 
these complaints and they were noted in the records of Dr. 
Baldwin.  The Board notes, however, that the veteran's 
service medical records do not show injuries sustained in 
airborne operations, nor do they reflect complaints of right 
side pain.

In March 1996, the veteran submitted a record from the 
Baldwin Chiropractic Center, dated earlier in the month.  
There he complained of dull ache and spasms, primarily in the 
neck and shoulders.  He continued to work as a deputy sheriff 
and had missed no work as a result of the complaints.  X-rays 
showed mild reversal of the cervical curve, and anterior disc 
space wedging at C5-6 (the fifth and sixth cervical 
vertebrae) and C6-7.

In a May 1996 letter, Dr. Franco reported that he had treated 
the veteran for recurrent back pain since 1991.  (However, 
the Board notes that, in response to a September 1994 letter 
from the RO requesting copies of the veteran's treatment 
records, Dr. Franco provided no records dated earlier than 
November 1993.)  In spite of treatment, which included 
"local therapy" as well as anti-inflammatory and muscle 
relaxant medication, the back pain had recurred, and the 
doctor predicted that it would continue to do so.


In a May 1996 letter, Jeffrey Baldwin, DC, reported that he 
first saw the veteran on 2 February 1989.  At that time, the 
veteran complained of low back pain aggravated by physical 
activity such as running and playing basketball.  He said he 
found a significant pelvic imbalance that created a 
compensatory curvature of the lumbar spine.  It was noted 
that the veteran responded well to a temporary heel lift and 
a two-month course of spinal adjustments, but returned with 
acute flare-ups on 28 October 1989 and 7 August 1990.  The 
veteran returned on 15 September 1992, with pain in the low 
back and upper thoracic areas.  The low back pain seemed to 
stem from the underlying structural imbalances, with the 
thoracic pain a compensatory reaction.  The veteran returned 
on 4 March 1996, with neck and shoulder pain.  The doctor 
predicted that, based on the history and duration of his 
spinal condition, the veteran would be subject to future 
acute flare-ups and was at increased risk for degenerative 
joint and disc disease.

At a December 1996 VA examination, the veteran listed, as 
disorders, pelvic tilt, a short right leg, and severe low 
back pain that radiated to his hip, neck, and shoulder 
blades.  He told the examiner that, in service, he was a 
parachute jumper and went on sick call on many occasions with 
pain in his back, sides, and legs.  He said that, in 1987, he 
began having pain in his low back, upper back, and neck that 
radiated to the posterior and lateral aspects of his right 
leg.  The Board notes, however, that the veteran's service 
medical records reflect neither injuries from airborne 
operations, nor complaints of neck or side or leg pain, nor 
complaints of back pain save for the one in 1986 and the two 
in 1988 during the month prior to his separation from 
service.  At the examination, the veteran said that his back 
hurt all the time, sometimes worse than others, and that he 
was sometimes unable to get out of bed to go to work.  At 
work, he had changed to a desk job, and he lost one to three 
days of work every six weeks because of pain.  He said he saw 
three doctors for his back including a chiropractor that he 
saw twice each week.  However, the Board notes that there is 
no record here of chiropractic treatment of the veteran's 
back after 13 November 1992.


Examination of the cervical spine included a radiologic 
report of mild degenerative narrowing at C5-6.  Examination 
of the back showed tenderness of paravertebral muscles 
bilaterally from T6 to L5 (the fifth lumbar vertebra) or S1 
(the first sacral segment) and the examiner thought there 
might also be mild spasm.  Range-of-motion testing showed 
forward flexion to 56 degrees, extension to 16 degrees, and 
lateral flexion to 28 degrees bilaterally.  Straight leg 
raising was to 60 degrees on the right and 75 degrees on the 
left.  On the right, the sciatic notch was not tender, but 
there was tenderness of the sciatic nerve from just below the 
buttocks to midthigh.  The examiner reported that, if there 
was any pelvic tilt, it could be a fixed deformity.  The 
radiologist reported that the lumbar spine and the thoracic 
spine were both normal.  Diagnoses included history of 
parachute injury to the upper and lower back, normal back 
musculature, sciatic neuropathy of the right lower extremity 
due to back problems, and intermittent pain of the cervical 
spine when pain in the mid- and low back is severe.  By 
handwritten annotations made after the diagnoses were 
rendered and the report was typed, the examiner acknowledged 
that X-rays of the thoracic and lumbar spine were normal, and 
that X-rays of the cervical spine showed minimal degenerative 
joint disease.

A February 1997 rating decision increased, to 20 percent, the 
evaluation for lumbosacral strain, with an effective date of 
August 1994.

On a January 1998 VA outpatient treatment record, the veteran 
was reported to complain of neck and upper back pain that 
began the day before.  On examination, there was soreness in 
upper back muscles, including trapezius muscles, that was 
nonradicular.  The diagnosis was myalgia.

In June 1998, the Board remanded the case so the RO could 
address secondary service connection, an issue the veteran 
had raised in his November 1995 Substantive Appeal.  In a 
November 1998 Supplemental Statement of the Case, the RO 
denied secondary service connection for disorders of the 
upper back, right hip, and right leg.  The remand also 
afforded the veteran the opportunity to address presumptive 
service connection, another issue to which he had referred in 
his Substantive Appeal, but an opportunity of which he failed 
to avail himself.  Finally, the remand called for an 
examination that would take into consideration the veteran's 
service medical records and assess his disability pursuant to 
DeLuca v. Brown, 8 Vet.App. 202 (1995) and 38 C.F.R. §§ 4.40 
and 4.45.  A June 1998 letter from the RO to the veteran 
asked for the names and addresses of health care providers 
who had treated him for the disorders for which he claimed 
service connection.  The veteran did not respond to the RO's 
letter.

On an August 1998 VA outpatient treatment record, the veteran 
gave a history of injury in the military, and complained of 
pain between the shoulder blades exacerbated by deep 
breathing.  The assessment was midback sprain.

At a September 1998 VA examination, the veteran contended 
that he was in constant lumbothoracic pain that radiated to 
the right buttock, posterior thigh, and knee.  He said the 
pain was aggravated by sitting, standing, and running.  He 
told the examiner that, as a result of airborne operations in 
1986, he had injuries to the lower and upper back, right hip, 
and right knee, that his injuries were aggravated by physical 
training and running, that he was placed on limited-duty 
profile for running, and that he had experienced pain in 
those locations since that time.  He also said he believed 
that his thoracic spine was injured during airborne 
operations.  The Board notes, however, that the veteran's 
service medical records do not show injuries sustained in 
airborne operations, and the only restrictions in physical 
activity reflected therein were due to ankle injuries 
sustained while playing basketball.  The examiner noted that 
he reviewed the veteran's chart before the examination.

On examination, when standing, lumbar lordosis was normal, 
there was no list of the body, and there was no spasm of 
paraspinal muscles.  There was full range of motion of the 
lumbothoracic spine.  The left lumbar paraspinal musculature 
was prominent, suggesting mild left lumbar scoliosis, but the 
iliac crests were level, and X-rays did not show scoliosis, 
though they did show loss of normal lordosis and minimal 
posterior disc space narrowing at L5-S1.  There was 
tenderness to palpation over the muscles along the vertebral 
borders of the scapulae, and over the spine from T6 through 
T9, and from L4 to S1.  The legs were equal in length.  
Straight leg raising, from the seated position, was to 90 
degrees bilaterally, deep tendon reflexes were 1+ and equal 
at the knees and ankles, and strength and sensation in the 
lower extremities were within normal limits.

On examination of the right hip, there was no limp, and the 
Trendelenburg test was negative, but there was an audible 
click palpable over the anterior aspect of the hip upon 
passive flexion and extension.  Range of motion of the right 
hip was full and without discomfort.  X-rays of the right hip 
were normal, and did not show degenerative joint disease.

Diagnostic impressions included recurrent low back pain 
secondary to left lumbar scoliosis, right hip pain due to 
sciatica, and rule out early right hip arthritis.  (Notations 
on the examination report show that it was prepared before X-
rays were reviewed.)  The examiner added that there was no 
evidence of weakened movement, excess fatigability, or 
incoordination of the lumbothoracic spine.  He also said that 
the veteran could have disorders of the upper back and right 
hip that were etiologically related to the left lumbar 
scoliosis.

In March 1999, the Board, because of the seemingly 
contradictory clinical and radiologic findings, remanded the 
case to afford the veteran an examination and to resolve 
perceived discrepancies.  In a letter later that month, the 
veteran was asked to provide the names and addresses of 
health care providers who treated him for disorders of the 
back and right hip, but he did not respond.

At a July 1999 VA examination, the veteran asserted that he 
injured his low and midback in a 1986 parachute jump.  As 
indicated above, the veteran's service medical records do not 
corroborate that assertion.  He said that he is bothered more 
each day by back pain, and that flare-ups require bed rest.  
He also had neck pain.  He said that his back pain seemed to 
radiate to the buttocks or the outside of the thigh, but not 
to the knee or below.  The back pain was aggravated by 
running or by prolonged sitting or standing.  He said he 
spent much of his work day at a computer.  During the 
preceding year, he had lost about ten days from work due to 
back pain.

Upon examination of the veteran's cervical spine, the 
examiner noted that range of motion increased with repeated 
testing.  There was no radiation, the veteran could shrug his 
shoulders without pain, and there was no tenderness of 
cervical muscles.  The examination of the neck was reported 
as normal.  Though the veteran reported some tenderness of 
the lower and midthoracic muscles, the paralumbar muscles 
were soft, and there was no evidence of discomfort.  Lumbar 
lordosis was preserved.  The examiner thought there was a 
minimal lumbar scoliosis to the right, but it did not persist 
with either full forward flexion or straightening.  Straight 
leg raising was to 70 degrees bilaterally, without pain.  
Deep tendon reflexes were 1+ at the ankles, and reduced but 
equal at the knees.  Strength in the lower extremities also 
was equal.  Range-of-motion testing of the lumbar spine was 
done repeatedly, first slowly and then rapidly from both 
seated and standing positions, and weakness to resistance was 
not demonstrated.  The veteran was noted to be well 
coordinated, and he did not report pain during the 
examination.

On examination of the veteran's right hip, manipulation 
produced no audible click, and there was no tenderness to 
palpation.  Inversion and eversion produced no symptoms.  He 
could flex the right leg upon the abdomen to 110 degrees, 
abduct to 45 degrees, and adduct to 40 degrees.  There was no 
observable pelvic tilt, but gait demonstrated a barely 
perceptible right limp.  The veteran did not have pain during 
the examination.  The examiner noted that earlier X-rays of 
the right hip were normal, and the assessment on this 
examination was a normal right hip.

The veteran said that, at times, he used a support in his 
right shoe, but he was not using one currently.  Measurement 
of the legs showed that the right was about 1/2 inch shorter 
than the left.  The examiner noted that similar measurements 
appeared in earlier records, and that there was no known 
cause "other than perhaps the patient's posture at the time 
of measurement."

The examiner noted the contradictory reports of both right 
and left lumbar scoliosis.  He explained that where, as here, 
scoliosis is minimal, it is not unusual for it to be 
perceived differently by different examiners, or for it to 
appear differently on
X-rays, due to positioning of the patient.  The examiner 
reported, however, that there was no architectural disorder 
of the back, and he opined that the veteran's back pain was 
due to postural muscle strain.  He noted that upper back pain 
was related to low back pain, in both quality and timing, and 
opined that it, too, was due to postural strain.  He said 
there was no evidence that right hip pain was secondary to a 
back disorder.  He said that pronounced scoliosis could cause 
hip pain, but that the veteran's scoliosis was too mild for 
that.  The leg length discrepancy, though very slight, could 
aggravate back pain.  The diagnosis was chronic postural 
strain of the low back with mild lumbar scoliosis.


Analysis

Service connection for upper back, right leg, and right hip 
disorders

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service 
connection is also granted for a disorder that is proximately 
caused by a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  This is referred to as secondary service 
connection because the disorder for which service connection 
is sought is said to be secondary to a service-connected 
disability.  Proximate cause is that which, in a natural and 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the result would 
not have occurred.  BLACK'S LAW DICTIONARY 1225 (6th ed. 1990).  
An intervening cause is one that comes between the initial 
force or cause and the ultimate effect.  Id at 221.

A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs has the burden to submit 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded; then, 
if that burden is met, the Secretary has the duty to assist 
the claimant in developing additional evidence pertaining to 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If that burden is not met, the statutory duty to 
assist pursuant to 38 U.S.C.A. § 5107(a) does not attach.  
See Morton v. West, 12 Vet.App. 477, 480-1 (1999), citing 
Grivois v. Brown, 6 Vet.App. 136, 139 (1994); Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim is 
not well grounded, the Board is without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  
Further, the Court has made it clear that it is error for the 
Board to proceed to the merits of a claim that is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  See 
also Morton v. West, 12 Vet.App. 477, 480 (1999).  Thus, the 
threshold question in any case is whether the claimant has 
presented a well-grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Except for 
evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Competent lay evidence may 
suffice where the determinative issue is factual in nature, 
but medical evidence is required where the determinative 
issue involves medical etiology or diagnosis.   Gregory v. 
Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
connection or link) between service and the current 
disability.  Winters v. West, 12 Vet.App. 203, 207-9 (1999) 
(en banc); Epps, supra; Caluza v. Brown, 7 Vet.App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The legal requirements and the criteria for a well-grounded 
claim set forth above also apply to claims for secondary 
service connection, except that, instead of medical evidence 
linking to service the disorder for which service connection 
is sought, there must be competent medical evidence linking 
the secondary disorder to a service-connected disability.  
See Jones v. West, 12 Vet.App. 383, 385 (1999), citing Wallin 
v. West, 11 Vet.App. 509, 512 (1998); Reiber v. Brown, 7 
Vet.App. 513, 516-7 (1995). 

The veteran reported to various examiners that, during 
airborne operations in service, he sustained injuries to his 
back and right leg, and that he went on sick call on several 
occasions seeking treatment for those injuries.  Although 
evidence favorable to the claim, including evidentiary 
assertions by the veteran, is generally presumed true for the 
limited purpose of determining whether the claim is well 
grounded, see, e.g., King, supra, we would be remiss if we 
failed to note that the veteran's reports to examiners are 
not corroborated by his service medical records.  That is, 
his service medical records do not show injuries incurred in 
airborne operations, nor do they otherwise show injuries to, 
complaints of, or treatment for, disorders of, or pain in, 
the upper back or right leg.

Though the veteran sought treatment for low back pain at the 
Baldwin Chiropractic Center in February 1989, he first 
complained of upper back pain in September 1992, more than 
four years after separation from service.  A December 1994 VA 
examination found no abnormality of the upper back.  Later, a 
December 1996 VA examination noted a history of parachute 
injury to the upper back but found the back muscles normal, 
and did not diagnose a related disorder.  A January 1998 VA 
outpatient treatment record noted soreness in upper back 
muscles, and diagnosed myalgia.  When the veteran complained 
of pain between the shoulder blades in August, the assessment 
was mid-back sprain.  A September VA examination found some 
muscle tenderness along the vertebral borders of the 
scapulae, and suggested that the veteran could have an upper 
back disorder etiologically related to left lumbar scoliosis, 
but did not diagnose any such disorder.  A July 1999 VA 
examination found no architectural disorder of the back, and 
suggested that upper back pain was due to postural strain 
related to the veteran's desk job.


It does not appear, from the evidence summarized above, that 
the veteran has a disorder of the upper back.  He may have an 
occasional back ache between the shoulder blades due, as one 
examiner suggested, to his posture at work.  He may have some 
occasional discomfort in the upper back emanating from his 
lumbosacral strain or from degenerative joint disease of the 
cervical spine.  However, no examiner or treating physician 
has clearly identified a chronic disorder of the upper back 
nor has any such disorder, chronic or acute, been linked to 
the veteran's military service or to his lumbosacral strain.  
In fact, the medical evidence, radiologic and clinical, shows 
that the veteran does not have an architectural disorder of 
the upper back.  In the absence of medical evidence of a 
current, chronic, upper back disorder, and medical evidence 
linking such an upper back disorder to military service or to 
the service-connected lumbosacral strain, the claim for 
service connection for an upper back disorder is not well 
grounded, and must be denied.

As to the claim of service connection for a short right leg, 
a December 1994 VA examination, conducted more than six years 
after the veteran's separation from service, is the earliest 
medical evidence of record of a right leg disorder.  At that 
examination, the veteran's right leg was determined to be 3/4 
inch shorter than the left.  However, a September 1998 VA 
examination found his legs to be of equal length, and a March 
1999 VA examination found the right leg to be 1/2 inch shorter 
than the left.  It is not entirely clear that the veteran's 
right leg is, in fact, shorter than his left but, if it is, 
there is no medical evidence in this record linking a short 
right leg to military service, or suggesting that its 
shrinkage was proximately caused by lumbosacral strain.  In 
the absence of medical evidence linking a short right leg to 
military service or to the service-connected lumbosacral 
strain, the claim for service connection for a right leg 
disorder is not well grounded, and must be denied.

With regard to the claim for service connection for a right 
hip disorder, it was at the Baldwin Chiropractic Center in 
September 1992 when the veteran first complained that low 
back pain radiated to his right hip.  At a December 1996 VA 
examination, the right sciatic nerve was tender over a part 
of its course, from just below the buttocks to mid-thigh, and 
straight leg raising was limited to 60 degrees.  The 
diagnosis was sciatic neuropathy of the right lower extremity 
due to back problems.  Then, after a September 1998 VA 
examination, diagnostic impressions included right sciatica.

At this threshold stage of the adjudication process, where we 
must determine whether a claim is well grounded, we consider 
only that evidence favorable to the claim.  Hickson v. West, 
12 Vet.App. 247, 253 (1999).  Accordingly, on the basis of 
the foregoing evidence, we find that the claim is possible 
and, thus, well grounded.  Now we must determine whether a 
preponderance of the evidence supports the claim or whether 
all of the evidence is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  In making the above determination, it 
is the responsibility of the Board to determine the probative 
weight to be ascribed as among multiple medical opinions, and 
to state our reasons or bases for favoring one opinion over 
another.  See Winsett v. West, 11 Vet.App. 420, 424-25 
(1998).  See also Evans v. West, 12 Vet.App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet.App. 429, 433 (1995).  That 
responsibility is particularly onerous where, as here, 
medical opinions diverge.  At the same time, we are mindful 
that we cannot make our own independent medical 
determinations and that we must have plausible reasons for 
favoring one medical opinion over another.  See Evans at 31; 
see also Colvin v. Derwinski, 1 Vet.App. 171 (1991).

A diagnosis or opinion by a medical professional is not 
conclusive, and is not entitled to absolute deference.  The 
Court of Appeals for Veterans Claims has provided extensive 
guidance for weighing medical evidence.  A medical opinion 
based upon an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet.App. 458, 461 (1993).  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet.App. 345, 348 (1998).  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet.App. 185, 187 (1999); see also Black v. Brown, 
5 Vet.App. 177, 180 (1995).

Turning now to the earliest evidence of a right hip 
complaint, the veteran told Dr Baldwin, in September 1992 
(more than four years after his separation from service), 
that pain radiated from his low back to his right hip.  On 
that occasion, range of motion of the lumbar spine and 
sensation in the lower extremities were within normal limits 
and, save for decreased deep tendon reflexes on the right, 
all other orthopedic signs and tests were negative.  Dr. 
Baldwin did not render a diagnosis relative to the right hip.  
A December 1994 VA examination found no abnormality of the 
right hip.  On a November 1995 VA outpatient treatment 
record, the doctor noted low back pain with no radiation.

At the December 1996 VA examination, although a portion of 
the right sciatic nerve was tender, there was no tenderness 
of the sciatic notch, and X-rays of the lumbar spine were 
normal.  We note that the veteran gave the examiner a history 
of parachute injuries to the upper and lower back, that the 
examiner cited that history in his diagnoses, and that the 
diagnoses included sciatic neuropathy due to back problems.  
However, the veteran's service medical records do not 
substantiate that related history.  Any postservice reference 
to injuries sustained in airborne operations, without a 
review of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet.App. 109, 112 (1999).  At 
the September 1998 VA examination, diagnoses included right 
hip pain due to sciatica, even though there was no limp, 
range of motion of the right hip was full and without 
discomfort, and there were no clinical findings relevant to 
that diagnosis.  X-rays of the lumbar spine showed minimal 
posterior disc space narrowing at L5-S1, but notations on the 
examination report reveal that it was prepared before the X-
rays were reviewed.

At the July 1999 VA examination, there was a barely 
perceptible right limp, but no observable pelvic tilt.  There 
was flexion upon the abdomen to 110 degrees, abduction to 45 
degrees, and adduction to 40 degrees.  There was no 
tenderness to palpation and, in fact, neither pain nor any 
other symptomatology was elicited during the entire 
examination.  The examiner reviewed earlier X-rays, which 
were normal.  The assessment was that the right hip was 
entirely normal.

We begin our assessment of the evidence with the observation 
that the veteran's service medical records do not reflect 
right hip injuries, complaints of pain, or diagnoses or 
treatment.  His earliest complaint was in 1992, more than 
four years after service.  A 1994 examination of the right 
hip found no abnormality.  A 1996 examination cited the 
veteran's history of inservice back injuries during airborne 
operations, and diagnosed right sciatica.  Clearly, that 
examiner did not review the veteran's service medical 
records, and the report of back injuries in service was 
derived entirely from the veteran's account; therefore, 
little weight is accorded the report of that examination.  At 
a 1998 examination, there were no clinical findings of 
sciatica, but sciatica was diagnosed nevertheless.  The 
examiner said he had reviewed the veteran's chart, and he may 
have noted the diagnosis made in 1996 and merely repeated it.  
In any event, diagnoses unsupported by clinical findings are 
not entitled to much weight.  Bloom, Black, supra.

The Board wishes to point out that we have no reason to doubt 
the veteran's accounts as to his numerous parachute jumps in 
service, and that he may have experienced physical discomfort 
afterwards.  However, since the veteran is a lay person 
without medical expertise, the lack of any documented 
treatment or diagnosis of injuries following those jumps, 
combined with the lack of medical evidence of continuity of 
complaints, or of chronic disability associated with any 
injury from such jumps, overrides his belief, however 
sincerely held, that his currently-claimed disorders are 
etiologically related to service.

In this case, for reasons set forth above, we are not 
persuaded by the 1996 or 1998 VA examinations.  Moreover, the 
March 1999 remand called for another VA examination, and 
directed the examiner to review the earlier reports.  The 
examiner, at the July 1999 VA examination, reviewed the 
reports of the earlier examinations and, after his 
examination, diagnosed a normal right hip.  We find the 
results of that examination to be consistent with other 
evidence of record, particularly the 1992 examination by the 
veteran's chiropractor and the 1994 VA examination.

Accordingly, we conclude that the veteran does not have a 
right hip disorder attributable to his military service or to 
his service-connected lumbosacral strain.

Evaluation for lumbosacral strain

A March 1995 rating decision granted service connection for 
lumbosacral strain, and assigned a 10 percent evaluation 
under the provisions of DC 5295.  When a veteran claims that 
a service-connected disability is more disabling than 
indicated by the evaluation assigned, the claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  In addition, 
when that claim is made with regard to the initial evaluation 
assigned following a grant of service connection, 
adjudicators must consider all of the evidence of record 
relating to the service-connected disability because 
separate, or "staged," ratings can be assigned for separate 
periods of time during the period of service connection.  See 
Fenderson v. West, 12 Vet.App. 119, 126 (1999).  The 
Fenderson case applies here, even though the evaluation was 
increased to 20 percent by a February 1997 rating decision.

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  In title 38 of the 
Code of Federal Regulations, at Part 4, the VA Schedule for 
Rating Disabilities, the various disabilities are identified 
by separate diagnostic codes.  38 C.F.R. § 4.27.  Within 
diagnostic codes, specific ratings are determined by the 
application of criteria which are based on the average 
impairment of earning capacity caused by the rated 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  When 
there is a question as to which of two evaluations should be 
assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  If there is reasonable doubt as 
to the degree of disability, it is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca, supra.  Functional loss, weakness, 
and pain on motion are all symptoms which must be considered.  
38 C.F.R. § 4.40.  As regards the joints, the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  In rating disability of the 
joints, consideration must be given to demonstrated range of 
motion, pain on motion, excess fatigability, weakened motion, 
lack of coordination, and swelling, deformity, and atrophy 
from disuse.  Id.; 38 C.F.R. § 4.45.

Under the provisions of DC 5295 (lumbosacral strain), a 40 
percent evaluation is warranted where the disorder is severe, 
with listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
flexion, loss of lateral motion, arthritic changes, or 
narrowing or irregularity of intervertebral spaces, or some 
of the above with abnormal mobility on forced motion.  A 20 
percent evaluation is warranted for muscle spasm on extreme 
forward flexion and loss of lateral spine motion on one side.  
A 10 percent evaluation is warranted for characteristic pain 
on motion.

In this case, the veteran's service medical records include a 
1986 complaint of back pain after a fall during a basketball 
game the night before.  He denied having recurrent back pain 
in September 1986.  In 1988, he complained of back pain on 
two occasions, three days apart, during the month before 
separation from service.  On the first occasion, he reported 
that he slept on a water bed and noted that the pain was 
worse in the morning.  The examiner attributed the pain to 
the position in which he slept.  On the second occasion, the 
examiner noted minimal spasm.  Mild scoliosis was noted at 
the February 1988 separation examination.

In February 1989, the veteran saw a chiropractor, complained 
of low back pain provoked by running and playing basketball, 
and had a series of treatments.  He had another treatment for 
low back pain in October 1989, and was treated for mid-back 
pain twice in August 1990.  In September 1992, he saw the 
chiropractor for pain in his upper back, left shoulder blade, 
lower back, and right ankle.  In November 1993 and February 
1994, he complained of back pain, among other things, to his 
doctor.

In August 1994, the veteran claimed service connection for 
low back pain.  At a December 1994 VA examination, findings 
included  minimal scoliosis to the right and some discomfort 
on the right when paravertebral muscles were stretched.  
Diagnoses included lumbosacral strain and minimal scoliosis.  
Thereafter, service connection for lumbosacral strain was 
granted, and a 10 percent evaluation assigned, effective 
August 1994.

At a December 1996 VA examination, the examiner reported that 
paravertebral muscles were tender bilaterally from T6 to L5 
or S1and that there could be mild spasm.  Diagnoses, however, 
included normal back musculature.  The examiner also reported 
forward flexion to 56 degrees, but did not report listing of 
the whole spine to either side, a positive Goldthwait's sign, 
arthritic changes, or narrowing or irregularity of 
intervertebral spaces, or loss of lateral spine motion on 
either side.  In fact, X-rays of the lumbar spine were 
normal, and there was 28 degrees of lateral flexion 
bilaterally.  A February 1997 rating decision increased the 
evaluation for lumbosacral strain to 20 percent, with an 
effective date of August 1994.

Upon VA examination in September 1998, there was tenderness 
of paraspinal muscles from L4 to S1.  The examiner found no 
spasm of paraspinal muscles, though X-rays suggested loss of 
normal lordosis and also showed minimal posterior disc space 
narrowing at L5-S1.  However, there was full range of motion 
of the lumbar spine, and the body did not list to either 
side.  The examiner noted the prominence of paraspinal 
musculature on the left, suggesting left lumbar scoliosis, 
but X-rays did not show scoliosis, and the iliac crests were 
level.  The examiner said that there was no evidence of 
weakened movement, excess fatigability, or incoordination of 
the lumbothoracic spine.

At the July 1999 VA examination, paralumbar muscles were 
soft, lumbar lordosis was preserved, and there was no 
evidence of discomfort.  The examiner thought there could be 
some lumbar scoliosis to the right, but it did not persist 
with straightening or full forward flexion.  The examiner 
conducted repeated range-of-motion testing, first slowly and 
then rapidly, from both seated and standing positions.  The 
veteran did not report pain during the examination, he was 
well coordinated, and weakness to resistance was not 
demonstrated.  The examiner found no architectural disorder 
of the back, and expressed the opinion that the veteran's 
back pain was really due to postural strain.

The most significant findings on examination were those made 
in December 1996.  It is not entirely clear that those 
findings show muscle spasm on extreme forward flexion, and 
loss of lateral spine motion on one side, so as to warrant a 
20 percent evaluation.  Nevertheless, such an evaluation was 
assigned by a February 1997 rating decision, and made 
effective back to the August 1994 date of claim.  It is 
clear, however, that those findings do not represent a severe 
disability with listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward flexion, loss of lateral motion, arthritic changes, 
or narrowing or irregularity of intervertebral spaces, or 
some of the above with abnormal mobility on forced motion, so 
as to warrant a 40 percent evaluation.  After the July 1999 
VA examination, it is also clear that a 40 percent evaluation 
is not currently warranted.

We have considered the Fenderson case and all of the evidence 
of record from August 1994, the date of service connection, 
to determine whether separate ratings should be assigned for 
separate periods of time.  Specifically, we have reviewed the 
history of the veteran's infrequent flare-ups of back pain, 
beginning in service in January 1988, then in February and 
October 1989, August 1990, September 1992, November 1993, 
February 1994, and October 1995.  There is no evidence of 
back pain complaints since October 1995 in spite of two 
requests for information from the RO.  Since service 
connection was granted in August 1994, with a 20 percent 
evaluation assigned effective that date, and the evidence of 
record shows only one complaint of back pain after that date, 
there is no basis upon which to assign separate, higher, 
ratings for any period of time since that date.


We have also considered the application of the DeLuca case 
and 38 C.F.R. §§ 4.40 and 4.45.  However, the examiner, at 
the September 1998 VA examination, said he saw no evidence of 
weakened movement, excess fatigability, or incoordination of 
the lumbar spine.  At the July 1999 VA examination, the 
examiner specifically tested for, and found no evidence of, 
weakened movement, excess fatigability, or incoordination.  
Finally, the nature and frequency of the veteran's flare-ups 
of back pain indicate that he is adequately compensated at 
the current level.

In addition, we have considered the potential application of 
other diagnostic codes.  However, a compensable evaluation 
would not be warranted under DC 5292 (limitation of motion of 
the lumbar spine).  Although there is some evidence of a 
neurologic disorder emanating from the spine, it is not 
clear, consistent, or persuasive, so DC 5293 (intervertebral 
disc syndrome) is not applicable, either.

Finally, we have considered an October 1994 letter from the 
veteran's wife.  She said there that she realized in 1986 
that her husband had back trouble.  She said that his back 
pain had worsened since that time, and he could no longer 
play sports.  However, when the veteran saw his chiropractor 
in September 1992, he complained of back pain provoked by 
running and playing basketball.  In addition, in July 1994, 
three months before his wife's letter to the RO, the veteran 
sought treatment from Dr. Franco for an injury to a finger 
sustained while playing basketball.  In view of the 
foregoing, we are not persuaded, by the letter from his wife, 
that the veteran is precluded by back pain from playing 
sports.

In sum, there is no evidence that a rating greater than 20 
percent is warranted for lumbosacral strain for any period of 
time since service connection was granted in August 1994 and, 
although there is evidence of flare-ups of back pain, their 
nature and frequency suggests that the present level of 
compensation is adequate.  Thus, the preponderance of the 
evidence shows that an evaluation greater than 20 percent is 
not warranted.




ORDER

Service connection for an upper back disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a right leg disorder is denied.

An evaluation in excess of 20 percent for lumbosacral strain 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

